Citation Nr: 1704177	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  15-40 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS), posttraumatic stress disorder (PTSD), depression and panic disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1992 to July 1996 and from December 2001 to September 2002.

This matter is on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2016 the Veteran requested a Video Conference hearing before a Veterans Law Judge.  See Supplementary VA Form 9.  However, in a January 2017 pre-hearing conference, it was noted that the Veteran desired to withdraw his request for a videoconference hearing if his claims for "PTSD" and GERD were granted.  See 38 C.F.R. § 20.702 (e) (2016).  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2016).  

Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2016).  At the prehearing conference in January 2017, such good or sufficient cause was shown and thus the motion to advance the appeal on the Board's docket is granted.

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Here, the RO denied service connection for anxiety disorder in September 2011.  The Veteran filed a claim to reopen service connection for anxiety disorder.  The Veteran has also identified problems with PTSD, depression, and anxiety.  Just as in the previous evidence of record, the Veteran maintained that he suffered from a psychiatric disorder as a result of his active service.  Although the Veteran's current claim seems to be more focused on service connection for PTSD, the Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder to include anxiety disorder and PTSD.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for anxiety disorder NOS in September 2011 on the basis that there was no competent evidence linking his diagnosed anxiety disorder and his active service; the Veteran was properly informed of the adverse decision and did not appeal.

2.  The evidence received since the September 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for anxiety disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The RO denied the Veteran's claim of entitlement to service connection for GERD in September 2011 on the basis that there was no competent evidence linking his GERD and his active service or a service-connected disability; the Veteran was properly informed of the adverse decision and did not appeal.

4.  The evidence received since the September 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for GERD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's diagnosed acquired psychiatric disorders to include PTSD, anxiety disorder NOS, depression and panic disorder are at least as likely as not related to his periods of active duty.

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD, as secondary to service-connected acquired psychiatric disorders, have been met.

CONCLUSIONS OF LAW

1.  The RO's September 2011 decision denying the Veteran's claims of entitlement to service connection for anxiety disorder NOS and GERD are final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for anxiety disorder NOS and GERD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for an acquired psychiatric disorder to include, PTSD, anxiety disorder NOS, depression and panic disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for GERD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for anxiety disorder and GERD were originally denied in September 2011.  Both conditions were in-part denied for a lack of a nexus.  The Veteran received notification of this denial by letter in September 2011.  He did not appeal this denial or submit any new evidence within one year of the denial.  As such, it became final.  38 U.S.C.A. § 7105.

Subsequent to the September 2011 RO decision, the Veteran submitted psychiatric opinions relating his diagnosed acquired psychiatric disorders to service.  See Dr. D. K., MD's January 2015 Opinion, Dr. K and Dr. J. U., MD's April 2015 Disability Benefits Questionnaire (DBQ) and Dr. J. T., PhD's December 2016 Consultation Report.  The new evidence also related the Veteran's GERD diagnosis to the emotional stress associated with his anxiety and depression.  These opinions/diagnoses satisfy the low threshold requirements for new and material evidence; and, the claims are reopened.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Acquired Psychiatric Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

The Veteran asserts that his currently diagnosed acquired psychiatric disorders were caused by service.  Specifically, he reports suffering emotional difficulties after witnessing the deaths of fellow soldiers while stationed on the USS Theodore Roosevelt between 1993 and 1995.  See December 2016 Dr. T. Consultation Report.  He also reports suffering from constant anxiety and fear while working as a patrolman when stationed in Japan between 2001 and 2002.  Id.  He maintains that since service he has suffered from symptoms of anxiousness, depression, panic and stress.  

Service treatment records confirm a diagnosis of adjustment disorder which was partially predicated on his reports of service related stress, anxiety and instability beginning after a March 1995 cruise.  See August 1995 records.  As to his patrolman duties, personnel records confirm this military occupational specialty (MOS).  Moreover, they note he received intensive training, including hand-to-hand combat for this MOS.  See December 2001 Evaluation Report & Counseling Records.  In this regard, the Board finds his reports of fear/anxiety to be credible as they are consistent with his MOS and have remained constant.  There is no evidence to the contrary.  

That said, examining psychologists diagnosed the Veteran with anxiety disorder, panic disorder and depression.  See Dr. K's January 2015 Opinion, Dr. K and Dr. J. U., MD's April 2015 DBQ and Dr. T's December 2016 consultation report.  They have also competently opined the Veteran's psychiatric disorders are related to his reported service, to include his initial diagnosis of adjustment disorder and his duty as a patrolman.  These collective medical opinions are considered adequate and highly probative because the physicians discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds a sufficient basis for granting service connection.

There are negative opinions of record; however, this evidence is determined to be no more probative than the aforementioned positive opinions.  In light of the record and the governing legal authority, the Board finds that the evidence is, at the very least, in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit-of-the-doubt rule applies and the requirement of a nexus is thereby met.  The Board considers the Veteran's psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for an acquired psychiatric disorder.

The Board acknowledges that the Veteran's specific claim for entitlement to service connection for PTSD.  Review of the record indicates that all diagnoses of PTSD were made by a private physician.  See Dr. T's December 2016 DBQ and Consultative Report.  Dr. T. clearly identifies multiple stressors including the stress and fear related to foreign deployment following the September 11, 2001 terrorist attacks.  Comparatively, VA treatment records note that PTSD was specifically ruled out by VA physicians.  See St. Paul VAMC treatment medical records.  The evidence remains in equipoise.  Service connection for PTSD is thereby established as well.   See 38 C.F.R. § 3.304 (f). 

Nonetheless, as discussed above, the Veteran's acquired psychiatric disorder claim is characterized as encompassing other psychiatric diagnoses, including anxiety disorder, panic disorder and depression.  As evidenced by the record, including the December 2016 Consultation Report and the April 2015 DBQ, the symptomology connected with the Veteran's PTSD claim have repeatedly been associated with his other noted diagnoses.  There are no psychiatric symptoms presently identified that have been excluded from these diagnoses.  See December 20 2016 DBQ; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Put another way, the Veteran should remain mindful that establishing service connection for PTSD (as related to inservice stressors) and anxiety disorder may not necessarily yield additional compensation.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).

GERD

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence reveals that the Veteran has a diagnosis of GERD.  See September 2011 VA examination.  Further as discussed above, the Veteran is now service connected for an acquired psychiatric disorder to include PTSD, anxiety disorder, depression and panic disorder.  Therefore the first and second elements of Wallin are met.

With respect to the remaining nexus evidence, the Veteran was afforded a VA examination in September 2011.  Problematically, the examiner only specifically addressed the question of causation not aggravation.  Nevertheless, the examiner's opinion contains some probative value.  The examiner noted that the emotional stress associated with the Veteran's anxiety and depression could exacerbate his underlying gastrointestinal conditions. 

The Board recognizes that the standard for secondary service connection requires permanent, not temporary, aggravation of a non-service connected disability. The September 2011 failed to address this point.  However, in considering this opinion within the context of the record it is abundantly clear that such permanent aggravation is present.  The record establishes that the Veteran suffers from constant chronic emotional stress caused by his varying psychiatric disabilities.  See VAMC treatment records, 2011 VA examination, April and July 2015 DBQs and 2016 Dr. T. consultation report.  Thinking logically, the Board finds it reasonable to assume that this chronic stress would constantly exacerbate his underlying GERD.  

In sum, the record contains a VA opinion which suggests a relationship between his service-connected acquired psychiatric disorders and GERD.  Further, the claims file lacks sufficiently probative medical evidence to the contrary.  As such, the medical evidence in this case is, at minimum, in equipoise regarding the issue of whether the Veteran's current GERD is related to his service-connected acquired psychiatric disorders.  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for GERD is granted on a secondary basis.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for anxiety disorder NOS is reopened.

New and material evidence having been received, the claim for service connection for GERD is reopened.

Entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder NOS, depression and panic disorder is granted.

Entitlement to service connection for GERD is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


